Exhibit 10(r)

 

 

February 18, 2004

 

Mr. Richard M. DeMartini

9 West 57th Street

NY1-301-48-02

New York, NY 10019

 

Dear Rich:

 

This letter sets forth the mutual understanding and agreement between you and
Bank of America Corporation regarding your employment with us through April 1,
2004 and your departure as of that date as part of the anticipated management
realignment following the merger of Bank of America with FleetBoston Financial
Corporation.

 

1.   Departure Date; Employment Until Departure. Your employment with us will
end on April 1, 2004. During 2004 until your departure, you will continue to
serve in your current capacity as President, Asset Management, and will receive
your current rate of base salary in accordance with our normal payroll
practices. You will be eligible for consideration for an incentive award for
services during 2004 in the target amount of two million dollars ($2,000,000).
The actual amount of any incentive award for your services during 2004 will be
determined by the Board Compensation Committee at its first meeting following
your departure date based on the Compensation Committee’s review of your
performance during 2004.

 

2.   Post-Departure Services and Covenants. In consideration for the payments
and benefits described in section 3 below, you agree to the following:

 

  (a)   Post-Departure Consulting Services. From April 1, 2004 through December
31, 2004, you will stand ready and will furnish to us such reasonable services
of an advisory or consulting nature with respect to the transition of your
position as we may reasonably call upon you to furnish and your health and other
business commitments may permit.

 

  (b)   Non-Solicitation of Associates. You agree that, during the one-year
period following April 1, 2004, you will not recruit, hire or attempt to recruit
or hire, directly or by assisting others, or otherwise entice or encourage to
leave employment any of our associates who were employed by us or any of our
affiliated companies (i) as of April 1, 2004 or (ii) at any time during the six
(6) month period prior to April 1, 2004.

 

  (c)   Non-Solicitation of Clients and Customers. You agree that, during the
one-year period following April 1, 2004, you will not, without the written
consent of us, solicit, whether for yourself or on behalf of another business
entity, business of any client or customer of ours or any of our affiliated
companies or attempt in any manner to persuade, whether for yourself or on
behalf of another business entity, any client or customer of ours or our
affiliated companies to cease to do business or to reduce the amount of business
which the client has customarily done or contemplates doing with us or our
affiliated companies, provided that the provisions of this covenant shall apply
only with respect to those clients or customers (i) for which you originally
established, in whole or in part, the relationship between us or our affiliated
company and such client or customer or (ii) with which you have had substantial
business contacts during your period of employment with us.

 

  (d)   Confidential Information. You will hold in a fiduciary capacity for the
benefit of us all secret or confidential information, knowledge or data relating
to us or any of our affiliated companies, and their respective businesses, which
have been obtained by you during your employment by us and which will not be or
become public knowledge (other than by acts by you or your representatives in
violation of this letter agreement). From and after April 1, 2004, except as
provided in section 2(e) you will not, without our prior written consent,
communicate or divulge any such information, knowledge or data to anyone other
than us and those designated by us.



--------------------------------------------------------------------------------

  (e)   Cooperation. You will cooperate fully with any investigation, legal
proceeding, internal audit, external audit or regulatory investigation involving
us or any of our affiliated companies.

 

  (f)   Mutual Nondisparagement. You will not intentionally make any public
statements, encourage others to make statements or release information intended
to disparage or defame us, our affiliated companies or any of our directors or
officers. Likewise, we will not intentionally make any public statements,
encourage others to make statements or release information intended to disparage
or defame your reputation. Notwithstanding the foregoing, nothing in section
2(d) or this section 2(f) is intended to prohibit any person from making
truthful statements when required by order of a court or other body having
jurisdiction, including as described in section 2(e).

 

  (g)   Enforcement. In the event of a breach or a threatened breach of any
provision of this section, in addition to any other remedies available under law
or equity, you agree that we will be entitled to injunctive relief in a court of
appropriate jurisdiction to remedy any such breach or threatened breach. You
acknowledge that damages would be inadequate and insufficient.

 

3.   Consideration. In consideration for your services and covenants pursuant to
section 2 above, we will: (i) continue to pay you your base salary for the
period from April 1, 2004 through December 31, 2004; (ii) continue to cover you
under our health and welfare plans in which you participate for the period from
April 1, 2004 through December 31, 2004, unless and until you receive comparable
coverage from a new employer prior to the end of 2004; (iii) provide you access
to an office during the period from April 1, 2004 through December 31, 2004,
unless and until you accept new employment prior to the end of 2004; and (iv)
pay you the sum of two million dollars ($2,000,000) on or as soon as
administratively practicable after January 1, 2005.

 

4.   Indemnification. We hereby agree and confirm that your rights to
indemnification are and continue to be governed by our Certificate of
Incorporation and Bylaws and applicable law.

 

5.   Miscellaneous. This letter agreement contains the entire agreement between
us and you with respect to the subject matter hereof, and no amendment,
modification or cancellation hereof will be effective unless the same is in
writing and executed by the parties (or by their respective duly authorized
representatives). This letter agreement will be enforced, interpreted and
construed under the laws of the State of Delaware, notwithstanding any
conflict-of-laws doctrines of such state or any other jurisdiction to the
contrary, and without the aid of any canon, custom or rule requiring
construction against the draftsman. All payments to you contemplated hereunder
will be subject to all applicable payroll and withholding taxes. This letter
agreement will be binding upon and inure to the benefit of the parties hereto,
and their respective heirs, executors, administrators, legal representatives,
successors and assigns, if any. This letter agreement is executed in multiple
originals, each of which will be deemed an original hereof.

 

Please indicate your agreement with the foregoing by signing, dating and
returning the enclosed counterpart of this letter agreement.

 

Date: 2/19/04

 

Sincerely,

/s/    STEELE ALPHIN        

--------------------------------------------------------------------------------

J. Steele Alphin

Corporate Personnel Executive

ACKNOWLEDGED AND AGREED:

/s/    RICH DEMARTINI        

--------------------------------------------------------------------------------

Richard M. DeMartini